 



Exhibit 10.1

 

Shares of Common Stock and Warrants

as Units, each Unit consisting of One Share and One Warrant

to be sold in a Rights Offering and Best Efforts Public Offering

 

2,594,082 Units

 

CLEARSIGN COMBUSTION CORPORATION

 

DEALER MANAGER AND PLACEMENT AGENT AGREEMENT

 

December 7, 2016

 

MDB Capital Group, LLC

2425 Cedar Springs Road

Dallas, Texas 75201

 

Ladies and Gentlemen:

 

ClearSign Combustion Corporation, a Washington corporation (the “Company”),
proposes to conduct a rights offering (the “Rights Offering”), pursuant to which
the Company will distribute to holders of record of its common stock, $0.0001
par value per share (“Common Stock”), as of December 19, 2016, subscription
rights (the “Rights”) to subscribe for up to an aggregate of 2,594,082 units
(the “Units”), each Unit consisting of one share of Common Stock (“Shares”) and
a two-year warrant representing the right to purchase one share of Common Stock
at an exercise price of $4.00 per share (“Warrants”), at a subscription price of
$4.00 per Unit in cash (the “Subscription Price”) for up to an aggregate of
approximately $10,376,328 in gross proceeds. Pursuant to this agreement
(“Agreement”), the Company appoints MDB Capital Group, LLC (“MDB”) as exclusive
dealer manager and as exclusive placement agent, as provided herein and subject
to the terms and conditions thereof.

 

1.           The Rights Offering.

 

(a)          The Company proposes to undertake the Rights Offering pursuant to
which each holder of Common Stock shall receive .20 Rights for each share of
Common Stock held of record (the “Record Holders”) at the close of business on
December 19, 2016 (the “Record Date”). Record Holders will be entitled to
subscribe for and purchase, at the Subscription Price, one Unit for each 5
Rights held.  The Shares and Warrants comprising the Units will be separated at
Closing and will be issued as separate securities.  Record Holders will only be
entitled to purchase the number of Units representing a whole number of Shares
and Warrants, rounded down to the nearest whole number of Units a Record Holder
would otherwise be entitled to purchase.

 

(b)          The Rights will not trade or be listed for quotation on any
exchange or service, and shall not be transferrable by the shareholders or
otherwise tradable in a private or public market.

 

 

 

  

(c)       The Rights will expire at 5:00 p.m., Eastern time, on January 13, 2017
(the “Expiration Date”), which date may not be changed by the Company without
the consent of MDB, which consent may be withheld in its discretion. Any Rights
not exercised on or before the Expiration Date will expire worthless without any
payment to the Record Holders of unexercised Rights. There will be no
oversubscription right or standby purchaser other than MDB acting as the
Placement Agent as provided herein.

 

2.           Appointment as Dealer Manager and Placement Agent

 

(a)          The Company hereby appoints MDB as the exclusive dealer-manager
(“Dealer Manager”) for the Rights Offering and authorizes the Dealer Manager to
act as such in connection with the Rights Offering.

 

(b)          The services of the Dealer Manager will consist of the following:
(i) providing market assistance in connection with the conduct of the Rights
Offering by the Company; (ii) providing financial advice to the Company in
connection with the Rights Offering (including advice regarding the structure,
pricing, timing and other terms and conditions of the Rights Offering); and
(iii) responding to requests for information and materials in connection with
the Rights Offering in coordination with the information agent, if any, who will
be the primary source of information to the holders of Rights for information
about the Rights Offering, and the transfer agent for the Company regarding the
Rights Offering; and (iv) in accordance with customary practice, to solicit the
exercise of the Rights and subscriptions for the Units (the foregoing services
being referred to as the “Solicitation Services”). The Solicitation Services
shall commence upon the execution and delivery of this Agreement and end on the
Expiration Date. The Company hereby authorizes the Dealer Manager, or one or
more registered broker-dealers chosen exclusively by the Dealer Manager, to act
as the Company’s agent in making the Rights Offering to residents of such states
as to which such agent designation may be necessary to comply with applicable
law. The Company hereby acknowledges that the Dealer Manager is acting only as a
dealer-manager in connection with the Rights Offering. The Dealer Manager shall
not (and shall not be obligated to) underwrite or place any Rights or any Units,
Shares or Warrants offered or sold in the Rights Offering, and the Company
acknowledges and agrees that the Dealer Manager’s participation as Dealer
Manager does not ensure or guarantee that the Company will raise any funds
through the Rights Offering.

 

(c)          The Company and MDB acknowledge that MDB and its affiliates
beneficially own approximately 7.6% shares of the Company’s common stock and
may, although they are not required to, participate in the Rights Offering.

 

(d)          The Company also hereby appoints MDB as exclusive placement agent
(“Placement Agent”), and subject to the terms and conditions stated in this
Agreement, the Placement Agent agrees to sell, on a best efforts, no minimum
basis, those Units not subscribed for by Record Holders in the Rights Offering
(“Offered Units”). The Offered Units will be the same as the Units offered and
sold in the Rights Offering. The Company and MDB acknowledge that MDB and its
affiliates and employees may acquire Offered Units.

 

2

 

 

(e)          The Company further acknowledges that MDB, in each of its
capacities, is acting as an independent contractor pursuant to a contractual
relationship created by this Agreement, which was entered into on an arm’s
length basis, and in no event do the parties intend that MDB, in whatever
capacity it is acting under this Agreement be responsible as a fiduciary to the
Company, its management, shareholders, creditors or any other natural person,
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, or other entity or organization (each, a “Person”) in connection
with any activity that MDB may undertake or has undertaken in furtherance of the
Rights Offering or Placement Agent, either before or after the date hereof. The
Company and MDB agree that they are each responsible for making their own
independent judgments with respect to any such transactions, and that any
opinions or views expressed by MDB to the Company, including but not limited to
any opinions or views with respect to the price or market for the Company’s
securities, do not constitute advice or recommendations to the Company. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against MDB and each Person associated
therewith with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions.

 

3.            Agreement to Sell; Compensation.

 

(a)          Sale of the Offered Units. On the basis of the representations,
warranties and agreements of the Company herein contained and subject to all the
terms and conditions of this Agreement, the Company agrees to issue and sell to
public investors through the efforts of the Placement Agent, acting as the agent
of the Company, the Offered Units. The Placement Agent will offer on a best
efforts, no minimum basis the Offered Units on behalf of the Company to both
retail and institutional investors. The offering of the Offered Units shall be
completed no later than January 31, 2017, which date may not be extended for any
reason, and there will be one closing for the Offered Units. The Company
understands that a “best efforts” offering transaction does not assure that the
offering of the Offered Units will be consummated. It is understood and agreed
that the Placement Agent is under no obligation to purchase any of the Offered
Units for its own account, or the account of or by its affiliates, in any
amount. This Agreement does not create any partnership, joint venture or other
similar relationship between MDB and the Company.

 

(b)          Compensation of Dealer Manager and Placement Agent. At the Closing
(as herein defined), as compensation, the Company will either (i) pay a cash fee
equal to six percent (6.0%) of the gross proceeds from the sale of Units in the
Offering to Record Holders and the Offered Units, or (ii) with the agreement of
MDB, issue to MDB and its designees that number of Units equal to six percent
(6.0%) of the number of Units sold to the Record Holders and of the Offered
Units sold to investors (the “Agent Units”).

 



3

 

 

4.           Delivery and Payment

 

(a)          Escrow Account. All funds from the exercise of the Rights will be
deposited in an escrow account maintained with VStockTransfer LLC, as escrow
agent, pending a final determination of the number of Shares and Warrants to be
issued pursuant to the exercise of Rights. All funds from the sale of the
Offered Units will be deposited in an escrow account, which will be maintained
in accordance with Rules 10b-9 and 15c2-4, applicable rules of FINRA and the
terms of this Agreement, with the Delaware Trust Company, as escrow agent,
pending a final determination of the number of Shares and Warrants to be issued
as the Offered Units. The Company may conduct a closing of the Rights Offering
(the “Rights Closing”) not earlier than three (3) business days after the
Expiration Date and before January 31, 2017, upon the mutual agreement of the
Company and the Placement Agent. The closing of the Offered Units will take
place on a date (the “Closing Date”) as mutually agreed by the Company and the
Placement Agent on or before January 31, 2017 (the “Closing”)

 

(b)          Delivery of Units. Delivery of the securities sold in the Rights
Offering will be made in the form of Shares and Warrants, and not as
certificated Units, as instructed by the Company, against payment of the
Purchase Price from the escrow account as released from escrow, in the case of
Units issuable upon the exercise of Rights, as directed by the Company, and in
the case of issuance of Offered Units, upon joint instruction of the Company and
the Placement Agent, through the facilities of The Depository Trust Company
(“DTC”), delivered to designated accounts or to the purchasers directly, if not
deliverable through the DTC.

 

(c)          Payment of Purchase Price. The Purchase Price will be made by wire
transfer or bank certified check payable in same-day funds to the order of the
Company, less any commission, fees and expenses of MDB and others as provided
herein, which will be paid directly to MDB or such persons.

 

(d)          Transfer Taxes. The cost of original issue tax stamps and other
transfer taxes, if any, in connection with the issuance and delivery of any the
Shares, the Warrants, the shares of Common Stock underlying the Warrants and the
Agent Units, if any, shall be borne by the Company.

 

5.           Representations and Warranties of the Company. The Company
represents, warrants and covenants to MDB that:

 

(a)          Filing and Effectiveness of Registration Statement. The Company has
prepared and filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (File No. 333-208784) under
the Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations (the “Rules and Regulations”) of the Commission thereunder, and such
amendments to such registration statement as may have been required to the date
of this Agreement. The registration statement has been declared effective by the
Commission. The registration statement, at any given time, including amendments
thereto at that time, the exhibits and any schedules thereto at that time, the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the Securities Act at that time and the documents and information
otherwise deemed to be a part thereof or included therein by Rule 430B under the
Securities Act or otherwise pursuant to the Rules and Regulations at that time,
is herein called the “Registration Statement.”

 

4

 

 

(b)          Prospectus Supplement. The Company proposes to file with the
Commission pursuant to Rule 424 under the Securities Act a final prospectus
supplement relating to the Units as a form of prospectus included in the
Registration Statement in the form heretofore delivered to MDB. This prospectus
in the form in which it appears in the Registration Statement is hereinafter
called the “Base Prospectus.” The supplemental form of prospectus, in the form
in which it shall be filed with the Commission pursuant to Rule 424(b)
(including the Base Prospectus as so supplemented) is hereinafter called the
“Prospectus.” Any preliminary form of Prospectus which is filed or used prior to
filing the Prospectus is hereinafter called a “Preliminary Prospectus.” Any
reference herein to the Base Prospectus, any Preliminary Prospectus or the
Prospectus shall be deemed to include the documents incorporated by reference
therein pursuant to Item 12 of Form S-3 under the Securities Act as of the date
of such prospectus. The Preliminary Prospectus and Prospectus will describe the
Rights Offering and the offer and sale of the Units, the Shares, the Warrants
and the shares of Common Stock underlying the Warrants to be issued in the
Rights Offering and the Agent Units, all of which are referred to collectively
as the “Securities.”

 

For purposes of this Agreement, all references to the Registration Statement,
the Base Prospectus, any Preliminary Prospectus, the Prospectus or any amendment
or supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”). All references in this Agreement to amendments or
supplements to the Registration Statement, the Base Prospectus, any Preliminary
Prospectus or the Prospectus shall be deemed to mean and include the subsequent
filing of any document under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), which is deemed to be incorporated by reference therein or
otherwise deemed by the Rules and Regulations to be a part thereof.

 

(c)          No Stop Order. No order preventing or suspending the use of the
Registration Statement, any Preliminary Prospectus or the Prospectus has been
issued by the Commission and each such document, at the time of filing or the
time of first use within the meaning of the Rules and Regulations, complied in
all material respects with the requirements of the Securities Act and the Rules
and Regulations and did not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; except that the foregoing shall not apply to statements in
or omissions from the Registration Statement, any Preliminary Prospectus or the
Prospectus made in reliance upon and in conformity with written information
furnished to the Company by MDB specifically for use in the preparation thereof
(“MDB Information”).

 

6.           SEC Comments. The Company has complied to the Commission’s
satisfaction with all requests of the Commission for additional or supplemental
information, if any. The Registration Statement has become and remains effective
as provided in Section 8 of the Securities Act. No stop order suspending the
effectiveness of the Registration Statement is in effect and no proceedings for
such purpose have been instituted or are pending or, to the knowledge of the
Company, are contemplated or threatened by the Commission.

 

5

 

 

Each part of the Registration Statement and any post-effective amendment
thereto, at the time such part became effective (including each deemed effective
date with respect to MDB pursuant to Rule 430B under the Securities Act), at all
other subsequent times until the expiration of the Prospectus Delivery Period
(as defined below), and at the Closing Date (as hereinafter defined), and the
Prospectus (or any amendment or supplement to the Prospectus), at the time of
filing or the time of first use within the meaning of the Rules and Regulations,
at all subsequent times until expiration of the Prospectus Delivery Period, and
at the Closing Date complied and will comply in all material respects with the
applicable requirements and provisions of the Securities Act, the Rules and
Regulations and the Exchange Act and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading. The
Prospectus, as amended or supplemented, as of its date, or the time of first use
within the meaning of the Rules and Regulations, at all subsequent times until
the expiration of the Prospectus Delivery Period, and at the Closing Date, did
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and is
prepared in accordance with the rules and regulations of the Commission
applicable thereto. The representations and warranties set forth in the two
immediately preceding sentences do not apply to statements in or omissions from
the Registration Statement or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with written information relating to MDB furnished to the Company
by MDB specifically for use in the preparation thereof.

 

7.            Free Writing Prospectus.

 

(a)          Neither (A) the Issuer Free Writing Prospectus(es) issued at or
prior to the Time of Sale, the Statutory Prospectus and the information set
forth in Schedule I to this Agreement, all considered together (collectively,
the “General Disclosure Package”), and together with the price to the public,
the number of Securities to be included on the cover page of the Prospectus nor
(B) any individual Issuer Limited-Use Free Writing Prospectus, when considered
together with the General Disclosure Package, includes or included as of the
Time of Sale any untrue statement of a material fact or omits or omitted as of
the Time of Sale to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding sentence does not apply to statements in or
omissions from any Statutory Prospectus included in the Registration Statement
or any Issuer Free Writing Prospectus made in reliance upon and in conformity
with written information furnished to the Company by MDB specifically for use in
the preparation thereof. As used in this paragraph and elsewhere in this
Agreement: “Time of Sale” means 8:30 a.m. (Eastern time) on the date of this
Agreement.

 

6

 

 

“Statutory Prospectus” as of any time means the Preliminary Prospectus that is
included in the Registration Statement immediately prior to that time. For
purposes of this definition, information contained in a form of prospectus that
is deemed retroactively to be a part of the Registration Statement pursuant to
Rule 430B under the Securities Act shall be considered to be included in the
Statutory Prospectus as of the actual time that form of prospectus is filed with
the Commission pursuant to Rule 424(b) under the Securities Act.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act, relating to the Securities that
(A) is required to be filed with the Commission by the Company, or (B) is exempt
from filing pursuant to Rule 433(d)(5)(i) under the Securities Act because it
contains a description of the Shares or of the offering that does not reflect
the final terms, in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) under the Securities Act.

 

“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer Free Writing Prospectus.

 

(b)          Each Issuer Free Writing Prospectus, as of its date and at all
subsequent times through the Prospectus Delivery Period or until any earlier
date that the Company notified or notifies MDB, did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, any Statutory Prospectus or
the Prospectus. The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus made in reliance upon and in
conformity with written information furnished to the Company by MDB specifically
for use in the preparation thereof.

 

(c)          At the earliest time after the filing of the Registration Statement
that the Company made a bona fide offer (within the meaning of Rule 164(h)(2)
under the Securities Act) of the Units and at the date hereof, the Company was
not and is not an “ineligible issuer,” as defined in Rule 405 under the
Securities Act, including the Company or any subsidiary in the preceding three
years not having been convicted of a felony or misdemeanor or having been made
the subject of a judicial or administrative decree or order as described in Rule
405 (without taking account of any determination by the Commission pursuant to
Rule 405 that it is not necessary that the Company be considered an ineligible
issuer), nor an “excluded issuer” as defined in Rule 164 under the Securities
Act.

 

(d)          Each Issuer Free Writing Prospectus satisfied, as of its issue date
and at all subsequent times through the Prospectus Delivery Period, all other
conditions to use thereof as set forth in Rules 164 and 433 under the Securities
Act.

 



7

 

 

8.           Company Representations.

 



(a)          Good Standing. The Company has been duly incorporated and is
existing and in good standing under the laws of the State of Washington, with
power and authority (corporate and other) to own its properties and conduct its
business as described in the General Disclosure Package; and the Company is duly
qualified to do business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except to the extent that the failure to
be so qualified or be in good standing (i) would not have, singly or in the
aggregate, a material adverse effect on the Company or its businesses,
properties, business prospects, condition (financial or other) or results of
operations or (ii) impair in any material respect the ability of the Company to
perform its obligations under this Agreement or to consummate any transactions
contemplated by this Agreement or the General Disclosure Package (any such
effect as described in clauses (i) or (ii), is referred to herein as a “Material
Adverse Effect”).

 

(b)          Subsidiaries. The Company has no subsidiary that is a “significant
subsidiary” of the Company within the meaning of Rule 1.01 of Regulation S-X
under the Securities Act.

 

(c)          Capital Stock. The Shares (including those Shares included in the
Agent Units) to be issued and sold under this Agreement and the Common Stock to
be issued and sold upon exercise of the Warrants and all other outstanding
shares of capital stock of the Company have been duly authorized; all
outstanding shares of capital stock of the Company are, and, when the Shares
(including those included in the Agent Units) and Common Stock underlying the
Warrants have been delivered and paid for in accordance with this Agreement or
the Warrant Agreement, as the case may be, will have been, validly issued, fully
paid and nonassessable, will conform to the information in the Registration
Statement, General Disclosure Package and Prospectus and to the description of
the Securities contained in the Prospectus; the stockholders of the Company have
no statutory or contractual preemptive rights with respect to its Common Stock;
none of the outstanding shares of capital stock of the Company are or will have
been issued in violation of any statutory or contractual preemptive rights of
any security holder; and the authorized equity capitalization of the Company is
as set forth in the Registration Statement, General Disclosure Package and
Prospectus. There are no authorized or outstanding shares of capital stock,
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company other than those described
above or accurately described in the Registration Statement, General Disclosure
Package and Prospectus. The description of the Company’s stock option, stock
bonus and other stock plans or arrangements, and the options or other rights
granted thereunder, as described in the Registration Statement, General
Disclosure Package and Prospectus, accurately and fairly present the information
required to be shown with respect to such plans, arrangements, options and
rights.

 

(d)          No Finder’s Fee. There are no contracts, agreements or
understandings between the Company and any person, other than with MDB, that
would give rise to a valid claim against the Company or MDB for a brokerage
commission, finder’s fee or other like payment.

 

8

 

 

(e)          Financial Statements. The financial statements and schedules
included or incorporated by reference in the Registration Statement, General
Disclosure Package and Prospectus present fairly in all material respects the
financial condition of the Company as of the respective dates thereof and the
results of operations and cash flows of the Company for the respective periods
covered thereby, all in conformity with generally accepted accounting principles
applied on a consistent basis throughout the entire period involved. The
financial statements, together with the related notes and schedules, included or
incorporated by reference in the Registration Statement, General Disclosure
Package and Prospectus comply in all material respects with the Securities Act
and the Exchange Act. No other financial statements or schedules of the Company
are required by the Securities Act or the Exchange Act to be included in the
Registration Statement, General Disclosure Package or Prospectus. Gumbiner
Savett Inc. (the “Accountants”), who have reported on such financial statements
and schedules, are independent accountants with respect to the Company as
required by the Securities Act and Rule 3600T of the PCAOB. The summary and
selected financial data included in the Registration Statement and the General
Disclosure Package present fairly in all material respects the information shown
therein and have been compiled on a basis consistent with the audited financial
statements presented in the Registration Statement and the General Disclosure
Package.

 

(f)          Absence of Material Changes. Subsequent to the respective dates as
of which information is given in the Registration Statement, General Disclosure
Package and Prospectus and prior to or on the Closing Date, except as set forth
in or contemplated by the Registration Statement, General Disclosure Package and
Prospectus, (i) the Company has not sustained, since the date of the latest
audited financial statements included or incorporated by reference in the
Registration Statement, General Disclosure Package and Prospectus, any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement, General Disclosure Package and
Prospectus; (ii) there has not been and will not have been any change in the
capitalization or long-term debt of the Company (other than in connection with
the exercise of outstanding warrants or the grant or exercise of options to
purchase the Common Stock granted pursuant to the Company’s existing equity
incentive plans from the shares reserved therefor, or the issuance of shares
under the Company’s existing equity incentive plans as described in the
Registration Statement, General Disclosure Package and Prospectus), or any
Material Adverse Effect arising for any reason whatsoever, (iii) the Company has
not incurred and will not incur, except in the ordinary course of business as
described in the Registration Statement, General Disclosure Package and
Prospectus, any material liabilities or obligations, direct or contingent, the
Company has not entered into and will not enter into, except in the ordinary
course of business as described in the Registration Statement, General
Disclosure Package and Prospectus, any material transactions other than pursuant
to this Agreement and the transactions referred to herein and (iv) the Company
has not and will not have paid or declared any dividends or other distributions
of any kind on any class of its capital stock.

 

(g)          Not an Investment Company. The Company is not, will not become as a
result of the transactions contemplated hereby, an “investment company” or an
“affiliated person” of, or “promoter” or “principal placement agent” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended, and the rules and regulations issued thereunder (collectively,
the “Investment Company Act”).

 

9

 

 

(h)          Litigation. Except as set forth in the Registration Statement,
General Disclosure Package and Prospectus, there are no actions, suits or
proceedings pending or, to the knowledge of the Company, threatened against or
affecting the Company or against any of its officers in their capacity as such,
before or by any federal or state court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, wherein
an unfavorable ruling, decision or finding would reasonably be expected to have
a Material Adverse Effect.

 

(i)          Absence of Existing Defaults and Conflicts. The Company is not, and
at the Closing Date, will not be, (i) in violation of any provision of its
certificate of incorporation or bylaws, (ii) in default in any respect, and no
event has occurred which, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any indenture, contract,
lease, mortgage, deed of trust, note agreement, loan agreement or other
agreement, obligation, condition, covenant or instrument to which it is a party
or by which it is bound or to which any of its property or assets is subject, or
(iii), to its knowledge, in violation in any respect of any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, as applicable, except,
with respect to clauses (ii) and (iii), any violations or defaults which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

(j)          Absence of Further Requirements. No consent, approval,
authorization or order of, or any filing or declaration with, any court or
governmental agency or body is required for the consummation by the Company of
the transactions on its part contemplated herein, including the offering and
sale of the Securities, except such as have been obtained under the Securities
Act and such as may be required under state securities or Blue Sky laws or the
bylaws and rules of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
or the rules of The NASDAQ Stock Market in connection with the offering of the
Securities.

 

(k)          Authorization; Absence of Defaults and Conflicts Resulting from
Transaction. The Company has full corporate power and authority to enter into
this Agreement and the agreements relating to the Rights Offering, including the
Warrants, warrant agreement with the transfer agent of the Warrants, and the
escrow agreement entered into in connection with the offering of the Units
(collectively the “Transaction Documents”) and to perform and to discharge its
obligations hereunder and thereunder. The Transaction Documents have been duly
authorized, executed and delivered by the Company. The Transaction Documents are
each a valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except to the extent enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity. The
performance of the Transaction Documents and the consummation of the
transactions contemplated thereby will not (i) result in the creation or
imposition of any lien, charge or encumbrance upon any of the assets of the
Company pursuant to the terms or provisions of, or result in a breach or
violation of any of the terms or provisions of, or conflict with or constitute a
default under, or give any party a right to terminate any of its obligations
under, or result in the acceleration of any obligation under, (A) the
certificate of incorporation or bylaws of the Company, or (B) any indenture,
mortgage, deed of trust, voting trust agreement, loan agreement, bond,
debenture, note agreement or other evidence of indebtedness, lease, contract or
other agreement or instrument to which the Company is a party or by which the
Company or any of its properties is bound or affected, except, in the case of
clause (i)(B), any lien, breach, violation, conflict, default or acceleration
that, would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, or (ii) to the knowledge of the Company, violate
or conflict with any judgment, ruling, decree, order, statute, rule or
regulation of any court or other governmental agency or body applicable to the
business or properties of the Company.

 

10

 

 

(l)          Consent and Approvals. Except for the registration of the
Securities under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as may be required under the
Exchange Act and applicable state or foreign securities laws, FINRA and NASDAQ
in connection with the offering and sale of the Securities by the Company, no
consent, approval, authorization or order of, or filing, qualification or
registration with, any court or governmental agency or body, foreign or
domestic, which has not been made, obtained or taken and is not in full force
and effect, is required for the execution, delivery and performance of the
Transaction Documents by the Company, the offer or sale of the Securities or the
consummation of the transactions contemplated hereby or thereby.

 

(m)          Title to Property. The Company has good and marketable title to all
properties and assets described in the Registration Statement, General
Disclosure Package and Prospectus as owned by it, free and clear of all liens,
charges, encumbrances or restrictions, except such as are not material to the
business of the Company. The Company has valid, subsisting and enforceable
leases for the properties described in the Registration Statement, General
Disclosure Package and Prospectus as leased by it. The Company owns or leases
all such properties as are necessary to its operations as now conducted or as
proposed to be conducted, except where the failure to so own or lease would not
reasonably be expected to have a Material Adverse Effect.

 

(n)          Off Balance Sheet Interests and Contracts. There is no document,
contract, permit or instrument, affiliate transaction or off-balance sheet
transaction (including, without limitation, any “variable interests” in
“variable interest entities,” as such terms are defined in Financial Accounting
Standards Board Interpretation No. 46) of a character required to be described
in the Registration Statement, General Disclosure Package or the Prospectus or
to be filed as an exhibit to the Registration Statement that is not described or
filed as required. All such contracts that would be required to be described or
filed as set forth in the immediately preceding sentence to which the Company is
a party have been duly authorized, executed and delivered by the Company,
constitute valid and binding agreements of the Company and are enforceable
against and by the Company in accordance with the terms thereof, except to the
extent enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

11

 

 

(o)          Offering Material; Stabilization. The Company has not distributed,
and will not distribute prior to (i) the later of Closing Date and (ii)
completion of the distribution of the Securities, any offering material in
connection with the offering and sale of the Securities, other than the
Registration Statement, Base Prospectus, the General Disclosure Package and the
Prospectus and other materials, if any, permitted by the Securities Act for use
in connection with a public offering of the Securities. Neither the Company nor
any of its directors, officers or controlling persons has taken, directly or
indirectly, any action designed, or that might reasonably be expected, to cause
or result, under the Securities Act or otherwise, in, or that has constituted,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

(p)          Registration Rights. Except as disclosed in the Registration
Statement, General Disclosure Package and Prospectus, no holder of securities of
the Company has rights to the registration of any securities of the Company in
connection with this offering of the Securities, which rights have not been
waived by the holder thereof as of the date hereof.

 

(q)          Listing. The Common Stock and the Common Stock underlying the
Warrants are registered under Section 12(b) of the Exchange Act and are traded
on NASDAQ. The Company is in material compliance with all applicable corporate
governance requirements set forth in the NASDAQ Market Place Rules that are
currently in effect. No consent, approval, authorization or order of, or filing,
notification or registration with, NASDAQ is required for the listing and
trading of the Common Stock and the Common Stock underlying the Warrants on
NASDAQ, except for (i) a Notification Form: Listing of Additional Shares, and
(ii) a Notification Form: Change in the Number of Shares Outstanding.

 

(r)          Possession of Intellectual Property. Except as specifically
disclosed in the Registration Statement, General Disclosure Package and
Prospectus, (i) to the best of its knowledge, the Company owns or has adequate
rights to use all trademarks, trade names, domain names, patents, patent rights,
copyrights, technology, know-how (including trade secrets, inventions that are
the subject of patent applications, and other unpatented or unpatentable
proprietary or confidential information, inventions, systems or procedures),
service marks, trade dress rights, and other intellectual property
(collectively, “Intellectual Property”) and has such other licenses, approvals
and governmental authorizations, in each case sufficient to conduct its business
as now conducted and as now proposed to be conducted, and to the Company’s
knowledge, none of the foregoing Intellectual Property rights owned or licensed
by the Company is invalid or unenforceable, (ii) the Company has no actual
knowledge of any infringement by it of Intellectual Property rights of others,
where such infringement would reasonably be expected to have a Material Adverse
Effect, (iii) the Company is not aware of any infringement, misappropriation or
violation by others of, or conflict by others with rights of the Company with
respect to, any Intellectual Property that would reasonably be expected to have
a Material Adverse Effect, (iv) there is no claim being made against the Company
or, to the actual knowledge of the Company, any employee of the Company,
regarding Intellectual Property or other infringement that would reasonably be
expected to have a Material Adverse Effect, and (v) the Company has not received
any written notice of infringement with respect to any patent or any notice
challenging the validity, scope or enforceability of any Intellectual Property
owned by or licensed to the Company, in each case the loss of which patent or
Intellectual Property (or loss of rights thereto) would have a Material Adverse
Effect.

 

12

 

 

(s)          Taxes. The Company has filed all federal, state, local and foreign
income tax returns that have been required to be filed and has paid all taxes
and assessments received by it to the extent that such taxes or assessments have
become due. The Company has no tax deficiency that has been or, to the knowledge
of the Company, might reasonably be asserted or threatened against it that would
reasonably be expected to have a Material Adverse Effect.

 

(t)          Permits and Licenses. Except as set forth in the Registration
Statement, General Disclosure Package and Prospectus, the Company owns or
possesses all authorizations, approvals, orders, licenses, registrations, other
certificates and permits of and from all governmental regulatory officials and
bodies, necessary to conduct its businesses as contemplated in the Registration
Statement, General Disclosure Package and Prospectus, except where the failure
to own or possess all such authorizations, approvals, orders, licenses,
registrations, other certificates and permits would not reasonably be expected
to have a Material Adverse Effect. There is no proceeding pending or, to the
Company’s knowledge, threatened (or any basis therefor known to the Company)
that may cause any such authorization, approval, order, license, registration,
certificate or permit to be revoked, withdrawn, cancelled, suspended or not
renewed; and the Company is conducting its business in compliance with all laws,
rules and regulations applicable thereto, except where such noncompliance would
not reasonably be expected to have a Material Adverse Effect.

 

(u)          FCPA Compliance. The Company has not and, to the Company’s actual
knowledge, none of its employees or agents at any time during the last five
years have (i) made any unlawful contribution to any candidate for foreign
office, or failed to disclose fully any contribution in violation of law, or
(ii) made any payment to any federal or state governmental officer or official,
or other person charged with similar public or quasi-public duties, other than
payments required or permitted by the laws of the United States or any
jurisdiction thereof.

 

(v)          Internal Controls and Compliance with Sarbanes-Oxley. The books,
records and accounts of the Company accurately and fairly reflect in all
material respects, in reasonable detail, the transactions in, and dispositions
of, the assets of, and the results of operations of, the Company. The principal
executive officer and principal financial officer of the Company have made all
certifications required by Sections 302 and 906 of Sarbanes-Oxley and the rules
and regulations promulgated in connection therewith with respect to all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission, and the statements contained in any such certification are
complete and correct. For purposes of the preceding sentence, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in Sarbanes-Oxley. The Company maintains (x) systems of
internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of the Company’s consolidated financial statements in accordance
with generally accepted accounting principles and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences, and
(y) disclosure controls and procedures (as defined in Rule 13a-14(c) under the
Exchange Act); such disclosure controls and procedures have been designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are
effective. Since the date of the latest audited financial statements
incorporated by reference in the Registration Statement, General Disclosure
Package and Prospectus, there has been no change in the Company’s internal
control over financial reporting that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

 

13

 

 

(w)          ERISA Compliance. The Company has fulfilled in all material
respects its obligations, if any, under the minimum funding standards of
Section 302 of the United States Employee Retirement Income Security Act of 1974
(“ERISA”) and the regulations and published interpretations thereunder with
respect to each “plan” (as defined in Section 3(3) of ERISA and such regulations
and published interpretations) in which employees of the Company are eligible to
participate and each such plan is in compliance in all material respects with
the presently applicable provisions of ERISA and such regulations and published
interpretations. No “prohibited transaction” (as defined in Section 406 of
ERISA, or Section 4975 of the Internal Revenue Code of 1986, as amended from
time to time) has occurred with respect to any employee benefit plan which would
reasonably be expected to result in a Material Adverse Effect.

 

(x)          Labor Issues. No labor problem or dispute with the employees of the
Company exists or, to the Company’s actual knowledge, is threatened or imminent,
which would reasonably be expected to result in a Material Adverse Effect. The
Company is not aware that any key employee or significant group of employees of
the Company plans to terminate employment with the Company.

 

(y)          Statistical and Market-Related Data. Any third-party statistical
and market-related data included or incorporated by reference in the
Registration Statement, General Disclosure Package and Prospectus are based on
or derived from sources that the Company believes to be reliable and accurate.

 

(z)          Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in Registration Statement, General Disclosure Package and
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

 

14

 

 

(aa)         Environmental Laws. The Company (i) is in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) has received and is in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct its business; and (iii) has not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except in the case of subsections (i),
(ii) and (iii) of this subsection (aa) as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(bb)         FINRA. The Company nor any of its affiliates (within the meaning of
FINRA Conduct Rule 2720(b)(1)(a)) directly or indirectly controls, are
controlled by, or is under common control with, or is an associated person
(within the meaning of Article I, Section 1(ee) of the By-laws of FINRA) of, any
member firm of FINRA.

 

(cc)         NASDAQ Approval. No approval of the shareholders of the Company
under the rules and regulations of NASDAQ (including Rule 5635 of the Nasdaq
Listing Rules) is required for the Company to complete the Rights Offering and
the offering and sale of the Units and to sell and deliver the Agent Units, or
otherwise complete the transactions in any of the Securities as contemplated by
this Agreement and the Registration Statement, General Disclosure Package and
Prospectus.

 

Any certificate signed by or on behalf of the Company and delivered to MDB or to
counsel thereof shall be deemed to be a representation and warranty by the
Company to MDB as to the matters covered thereby.

 

9.           Certain Agreements of the Company. The Company covenants and agrees
with MDB as follows:

 

(a)          Filing of Prospectuses. The Company will prepare each part of the
General Disclosure Package and the Prospectus in a form approved by MDB
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on rules 430A, 430B and 430C and to file such
Prospectus pursuant to Rule 424(b) under the Securities Act not later than the
second (2nd) business day following the execution and delivery of this
Agreement, if required, or if applicable, such earlier time as may be required
by Rule 430A under the Securities Act; to notify MDB immediately of the
Company’s intention to file or prepare any supplement or amendment to the
Registration Statement, Base Prospectus, any Preliminary Prospectus or to the
Prospectus and to make no amendment or supplement to the Registration Statement,
Base Prospectus, General Disclosure Package any Preliminary Prospectus or
Prospectus to which MDB shall reasonably object by notice to the Company after a
reasonable period to review; to advise MDB, promptly after it receives notice
thereof, of the time when any amendment to any Registration Statement has been
filed or becomes effective or any supplement to the General Disclosure Package
or any amended Issuer Free Writing Prospectus or amended Preliminary Prospectus
or Prospectus has been filed and to furnish MDB copies thereof; to file promptly
all material required to be filed by the Company with the Commission pursuant to
Rule 433(d); to file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the Securities Act)
is required in connection with the offering or sale of the Securities; to advise
MDB, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
the Registration Statement, any Preliminary Prospectus, the General Disclosure
Package, or the Prospectus of the suspension of the qualification of the
Securities for offering or sale in any jurisdiction, of the initiation or
threatening of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement, any
Preliminary Prospectus, the General Disclosure Package or the Prospectus or for
additional information; and, in the event of the issuance of any stop order or
of any order preventing or suspending the use of the Registration Statement, any
Preliminary Prospectus, the General Disclosure Package or Prospectus or
suspending any such qualification, and promptly to use its best efforts to
obtain the withdrawal of such order.

 

15

 

 

(b)          The Company represents and agrees that, unless it obtains the prior
written consent of MDB, it has not made and will not, make any offer relating to
the Securities that would constitute a “free writing prospectus” as defined in
Rule 405 under the Securities Act (each, a “Permitted Free Writing Prospectus”);
provided that the prior written consent hereto shall be deemed to have been
given in respect of the Issuer Free Writing Prospectus(es) included in Schedule
I hereto, if any. The Company represents that it has treated and agrees that it
will treat each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus, comply with the requirements of Rules 164 and 433 under the
Securities Act applicable to any Issuer Free Writing Prospectus, including the
requirements relating to timely filing with the Commission, legending and record
keeping and will not take any action that would result in MDB or the Company
being required to file with the Commission pursuant to Rule 433(d) under the
Securities Act a free writing prospectus prepared by or on behalf of MDB that
MDB otherwise would not have been required to file thereunder.

 

(c)          If at any time when a Prospectus relating to the Securities is
required to be delivered under the Securities Act, any event occurs or condition
exists as a result of which the Prospectus, as then amended or supplemented,
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, or the Registration
Statement, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein not misleading, or if for any other reason it is necessary at
any time to amend or supplement any Registration Statement or the Prospectus to
comply with the Securities Act or the Exchange Act, the Company will promptly
notify MDB, and upon MDB’s request, the Company will promptly prepare and file
with the Commission, at the Company’s expense, an amendment to the Registration
Statement or an amendment or supplement to the Prospectus that corrects such
statement or omission or effects such compliance and will deliver to MDB,
without charge, such number of copies thereof as MDB may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by MDB.

 

16

 

 

(d)          If the General Disclosure Package is being used to solicit offers
to buy the Securities at a time when the Prospectus is not yet available to
prospective purchasers and any event shall occur as a result of which, in the
judgment of the Company or in the reasonable opinion of MDB, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file and not superseded or modified, or if it is necessary at any time to amend
or supplement the General Disclosure Package to comply with any law, the Company
promptly will either (i) prepare, file with the Commission (if required) and
furnish to MDB an appropriate amendment or supplement to the General Disclosure
Package or (ii) prepare and file with the Commission an appropriate filing under
the Exchange Act which shall be incorporated by reference in the General
Disclosure Package so that the General Disclosure Package as so amended or
supplemented will not, in the light of the circumstances then prevailing, be
misleading or conflict with the Registration Statement then on file, or so that
the General Disclosure Package will comply with law.

 

(e)          If at any time following issuance of an Permitted Issuer Free
Writing Prospectus there occurred or occurs an event or development as a result
of which such Permitted Issuer Free Writing Prospectus conflicted or will
conflict with the information contained in the Registration Statement, Statutory
Prospectus, any Preliminary Prospectus or Prospectus, including any document
incorporated by reference therein and any prospectus supplement deemed to be a
part thereof and not superseded or modified or included or would include an
untrue statement of a material fact or omitted or would omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances prevailing at the subsequent time,
not misleading, the Company has promptly notified or will promptly notify MDB so
that any use of the Permitted Issuer Free Writing Prospectus may cease until it
is amended or supplemented and has promptly amended or will promptly amend or
supplement, at its own expense, such Permitted Issuer Free Writing Prospectus.

 

(f)          Filing of Amendments; Response to Commission Requests. The Company
will promptly advise MDB of any proposal to amend or supplement the Registration
Statement, any Preliminary Prospectus, General Disclosure Package or Prospectus
until the completion of the purchase and sale of the Securities contemplated
herein and the Prospectus Delivery Period and will afford MDB a reasonable
opportunity to comment on any such proposed amendment or supplement; and the
Company will also advise MDB promptly of (i) the filing of any such amendment or
supplement, (ii) any request by the Commission or its staff for any amendment to
the Registration Statement, any Preliminary Prospectus, General Disclosure
Package, and Prospectus or for any additional information, (iii) the institution
by the Commission of any stop order proceedings in respect of the Registration
Statement, any Preliminary Prospectus, the General Disclosure Package or
Prospectus or the threatening of any proceeding for that purpose, and (iv) the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Securities in any jurisdiction or the institution or
threatening of any proceedings for such purpose. The Company will use its
reasonable best efforts to prevent the issuance of any such stop order or the
suspension of any such qualification and, if issued, to obtain as soon as
possible the withdrawal thereof.

 

17

 

 

(g)          Continued Compliance with Securities Laws. If, at any time when a
prospectus relating to the Securities is (or but for the exemption in Rule 172
under the Securities Act would be) required to be delivered under the Securities
Act in connection with sales by the Company (the “Prospectus Delivery Period”),
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary at any time to amend the Registration Statement, the General
Disclosure Package or supplement the Prospectus to comply with the Securities
Act, the Company will promptly notify MDB of such event and will promptly
prepare and file with the Commission and furnish, at its own expense, to MDB
and, to the extent applicable, the dealers and any other dealers upon request of
MDB, an amendment or supplement which will correct such statement or omission or
an amendment which will effect such compliance. Neither MDB’s consent to, nor
the delivery of, any such amendment or supplement shall constitute a waiver of
any of the conditions set forth in Section 9 hereof. During the Prospectus
Delivery Period, the Company will file all documents required to be filed with
the Commission pursuant to Sections 13, 14 or 15 of the Exchange Act in the
manner and within the time periods required by the Exchange Act.

 

(h)          Furnishing of Prospectuses. The Company will deliver promptly to
MDB such number of the following documents as MDB shall reasonably request:
(i) conformed copies of the Registration Statement as originally filed with the
Commission (in each case excluding exhibits), (ii) any Preliminary Prospectus,
(iii) any General Disclosure Package and Permitted Issuer Free Writing
Prospectus, (iv) the Prospectus (the delivery of the documents referred to in
clauses (i), (ii), (iii) and (iv) of this paragraph (h) to be made not later
than 10:00 A.M., New York time, on the business day following the distribution
of the subscription rights by the Company’s transfer agent), (v) conformed
copies of any amendment to the Registration Statement (excluding exhibits),
(vi) any amendment or supplement to the General Disclosure Package, Permitted
Issuer Free Writing Prospectus or the Prospectus (the delivery of the documents
referred to in clauses (v) and (vi) of this paragraph (h) to be made not later
than 10:00 A.M., New York City time, on the business day following the date of
such amendment or supplement) and (vii) any document incorporated by reference
in the Registration Statement, General Disclosure Package, Permitted Issuer Free
Writing Prospectus or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this paragraph (h) to be made not
later than 10:00 A.M., New York City time, on the business day following the
date of such document).

 

(i)          Blue Sky Qualifications. The Company, at its expense, will cause
its counsel to provide to MDB a Final Blue Sky Memorandum, in such quantities as
MDB reasonably request, for its use and the use of the selling members in
connection with the offer and sale of the Securities.

 

18

 

 

(j)          Securities Act Rule 158. The Company will make generally available
to holders of its securities (including without limitation by publicly filing
the same with the Commission) as soon as may be practicable, but in no event
later than the Availability Date (as defined below), an earnings statement
(which need not be audited but shall be in reasonable detail) covering a period
of 12 months commencing after the Effective Date that will satisfy the
provisions of Section 11(a) of the Securities Act (including Rule 158
thereunder). For the purpose of the preceding sentence, “Availability Date”
means the 45th day after the end of the fourth fiscal quarter following the
fiscal quarter that includes such Effective Date, except that if such fourth
fiscal quarter is the last quarter of the Company’s fiscal year, “Availability
Date” means the 90th day after the end of such fourth fiscal quarter.

 

(k)          Absence of Manipulation. The Company will not take, directly or
indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any securities of the Company to facilitate the sale or resale of
the Shares.

 

(l)          Intentionally deleted.

 

(m)          Compliance with Sarbanes-Oxley Act. The Company will comply in all
material respects with all applicable securities and other laws, rules and
regulations, including, without limitation, the Sarbanes-Oxley Act, and use its
best efforts to cause the Company’s directors and officers, in their capacities
as such, to comply in all material respects with such laws, rules and
regulations.

 

(n)          Correspondence with the Commission. The Company will supply MDB
with copies of all correspondence to and from, and all documents issued to and
by, the Commission in connection with the registration of the Securities under
the Securities Act or the Registration Statement, any Preliminary Prospectus,
General Disclosure Package or Prospectus, or any amendment or supplement thereto
or document incorporated by reference therein.

 

(o)          Publicity. Prior to the Closing Date, the Company will not issue
any press release or other communication directly or indirectly or hold any
press conference with respect to the Company, its condition, financial or
otherwise, or earnings, business affairs or business prospects (except for
routine marketing communications in the ordinary course of business and
consistent with the past practices of the Company and of which MDB is notified
beforehand), without the prior written consent of MDB, unless in the judgment of
the Company and its counsel, and after notification to MDB, such press release
or communication is required by law.

 

(p)          Further Actions. The Company will use its commercially reasonable
efforts to do and perform all things required to be done or performed under this
Agreement by the Company prior to the Closing Date, and to satisfy all
conditions precedent to the delivery of the Units.

 

(q)          Registration of the Agent Units. Provided the Company, with MDB’s
consent, pays the compensation owed to MDB for the dealer manager and placement
agent services with Units, including the shares of Common Stock and Warrants in
the Units and the shares of Common stock underlying the Warrants, will be
included in the Registration Statement as registered securities thereunder.

 

19

 

 

(r)          Escrow Agreement. As of the date of this Agreement, the Company has
entered into an escrow agreement in connection with the Subscription Rights with
VStock Transfer LLC, and the Company and MDB, as Placement Agent, will have
entered into an escrow agreement with Delaware Trust Company, for the purpose of
establishing an escrow account to hold the Purchase Price of the Offered Units
until the Closing.

 

10.         Payment of Expenses; FINRA Restriction on Transfer. The Company
agrees to pay, or reimburse if paid by MDB and pre-approved in advance by the
Company, whether or not the transactions contemplated hereby are consummated or
this Agreement is terminated: (a) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Shares, Warrants and Agent Units
pursuant to this Agreement and any taxes payable in that connection; (b) the
costs incident to the Registration of the Securities under the Securities Act;
(c) the costs incident to the preparation, printing, filing and distribution of
the Registration Statement, any Preliminary Prospectus, the General Disclosure
Package, Prospectus, any amendments, supplements and exhibits thereto or any
document incorporated by reference therein and the costs of printing,
reproducing and distributing any transaction document by mail, telex or other
means of communications; (d) any applicable listing, quotation or other fees;
(e) the fees and expenses of qualifying the Securities under the securities laws
of the several jurisdictions as provided in Section 9(i) and of preparing,
printing and distributing wrappers, blue sky memoranda and legal investment
surveys (if any); (f) the cost of preparing and printing stock certificates; (g)
all fees and expenses of the registrar and transfer agent of the Shares and
Warrants; (h) a non-accountable expense allowance with respect to the expenses
and fees of MDB’s counsel, in an amount of $60,000 of which $10,000 shall be
credited to the Company at closing in connection with the advance that was
previously paid to MDB or its counsel pursuant to that certain engagement
agreement, dated December 1, 2016 by and between the Company and MDB; and (i)
all other costs and expenses of the Company incident to the offering of the
Securities or the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and other
expenses incurred by Company personnel in connection with any “road show”
including, without limitation, any expenses advanced by MDB on the Company’s
behalf (which will be promptly reimbursed.); provided that, except to the extent
otherwise provided in this Section 10 and Sections 12 and 13, MDB shall pay its
own costs and expenses, including the fees and expenses of its counsel.

 

If MDB or its affiliates are issued any Agent Units, then pursuant to FINRA Rule
5110(g), any Agent Units, including the underlying Shares or Warrants issued to
MDB or its affiliates shall not be sold, transferred, assigned, pledged, or
hypothecated, or be the subject of any hedging, short sale, derivative, put or
call transaction that would result in the effective economic disposition of the
securities by any person for a period of 180 days immediately following the date
of effectiveness or commencement of sales of the Offered Units, except the
transfer of any such security may be made: (i) by operation of law or by reason
of our reorganization; (ii) to any FINRA member firm participating in the Rights
Offering or offering of the Offered Units and the officers or partners thereof,
if all securities so transferred remain subject to the lock-up restriction set
forth above for the remainder of the time period. In addition, notwithstanding
such restrictions, the exercise or conversion of any security will not be
prohibited, if all securities remain subject to the lock-up restriction set
forth above for the remainder of the time period.

 

20

 

 

11.         Conditions of the Obligations of MDB. The obligations of MDB
hereunder, and the Closing of the sale of the Units, will be subject to the
accuracy of the representations and warranties of the Company herein (as though
made on the Closing Date), to the accuracy of the statements of Company officers
made pursuant to the provisions hereof, to the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

 

(a)          Accountants’ Comfort Letter. MDB shall have received the letter,
dated the date hereof, of Gumbiner Savett Inc., in substantially in the form and
substance reasonably satisfactory to MDB, attached as Exhibit B hereto and a
“bring down” comfort letter dated as of the Closing Date, in form and substance
reasonably satisfactory to MDB, in each case addressed to MDB, to the effect
that they reaffirm the statements made in the letter furnished as of the date
hereof, except that the specified date referred to therein for carrying out of
the procedures shall be no more no more than three days prior to the Closing
Date.

 

(b)          Filing of Prospectus; No Stop Order; No Objection from FINRA. No
stop order suspending the effectiveness of the Registration Statement or any
part thereof, preventing or suspending the use of any Preliminary Prospectus,
the General Disclosure Package or Prospectus or any part thereof shall have been
issued and no proceedings for that purpose or pursuant to Section 8A under the
Securities Act shall have been initiated or threatened by the Commission, and
all requests for additional information on the part of the Commission (to be
included or incorporated by reference in the Registration Statement or the
Prospectus or otherwise) shall have been complied with to the reasonable
satisfaction of MDB; the General Disclosure Package shall have been filed with
the Commission within the applicable time period prescribed for such filing by,
and in compliance with, the Securities Act and in accordance with Section 3(a);
and FINRA shall have raised no objection to the fairness and reasonableness of
the terms of this Agreement or the transactions contemplated hereby.

 

(c)          No Material Misstatement or Omission. MDB shall not have discovered
and disclosed to the Company on or prior to the Closing Date that the
Registration Statement or any amendment or supplement thereto contains an untrue
statement of a fact which, in the opinion of counsel for MDB, is material or
omits to state any fact which, in the opinion of such counsel, is material and
is required to be stated therein or is necessary to make the statements therein
not misleading, or that any Preliminary Prospectus, the General Disclosure
Package, or any amendment or supplement thereto contains an untrue statement of
fact which, in the opinion of such counsel, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary in
order to make the statements, in the light of the circumstances in which they
were made, not misleading.

 

21

 

 

(d)          Corporate Proceedings. All corporate proceedings and other legal
matters incident to the authorization, form and validity of each of the
Transaction Documents, the Securities, the Registration Statement, any
Preliminary Prospectus, and the General Disclosure Package and the Prospectus
and all other legal matters relating to the Transaction Documents and the
transactions contemplated thereby shall be reasonably satisfactory in all
material respects to counsel for MDB, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

 

(e)          No Material Adverse Change. Since the date of the latest audited
financial statements included in the General Disclosure Package and Prospectus
or incorporated by reference in the General Disclosure Package and Prospectus as
of the date hereof, (i) the Company has not sustained any loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in the Registration Statement,
General Disclosure Package and Prospectus, and (ii) there shall not have been
any change in the capital stock or long-term debt of the Company, or any change,
or any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company, any litigation or other proceeding instituted
against the Company, otherwise than as set forth in the Registration Statement
and the General Disclosure Package, the effect of which, in any such case
described in clause (i) or (ii) of this paragraph (e), is, in the judgment of
MDB, so material and adverse as to make it impracticable or inadvisable to
proceed with the sale or delivery of the Securities on the terms and in the
manner contemplated in the General Disclosure Package.

 

(f)          No Legal Action. No action shall have been taken and no law,
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would prevent the issuance or sale of the
Securities or materially and adversely affect or potentially materially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued which would prevent the issuance
or sale of the Shares or materially and adversely affect or potentially
materially and adversely affect the business or operations of the Company.

 

(g)          Opinion of Counsel for the Company; Blue Sky Memorandum. MDB shall
have received an opinion and negative assurance (10b-5) statement, addressed to
MDB, dated as of the Closing Date, of Mitchell Silberberg & Knupp LLP, counsel
for the Company, in substantially the form agreed to with counsel to MDB prior
to the date hereof. MDB also will have received a standard form of Blue Sky
Memorandum, addressed to MDB, dated as of the Closing Date, of Mitchell
Silberberg & Knupp LLP, or other law firm acceptable to MDB.

 

22

 

 

(h)          Officer’s Certificate. The Company shall have furnished to MDB a
certificate, dated the Closing Date, of its Chairman of the Board, Chief
Executive Officer, its President or a Vice President and its chief financial
officer stating that (i) such officers have carefully examined the Registration
Statement, any Preliminary Prospectus, the General Disclosure Package, any
Permitted Issuer Free Writing Prospectus and the Prospectus and, in their
opinion, the Registration Statement and each part thereof from time to time and
each amendment thereto, as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Registration Statement, the General Disclosure Package and Prospectus as
of the Closing Date, did not include any untrue statement of a material fact and
did not omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances in which they were made, not
misleading, (ii) since the Effective Date of the Registration Statement, no
event has occurred which should have been set forth in a supplement or amendment
to the Registration Statement, General Disclosure Package or Prospectus that was
not so set forth, (iii) to the best of their knowledge, as of the Closing Date,
the representations and warranties of the Company in this Agreement and any
other Transaction Document are true and correct, except that any such
representation or warranty shall be true and correct in all respects where such
representation or warranty is qualified with respect to materiality, and the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder at or prior to the Closing Date, and
(iv) there has not been, subsequent to the date of the most recent audited
financial statements included or incorporated by reference in the Registration
Statement, General Disclosure Package and Prospectus, any material adverse
change in the financial position or results of operations of the Company, or any
change or development that, singularly or in the aggregate, would involve a
material adverse change or a prospective material adverse change, in or
affecting the condition (financial or otherwise), results of operations,
business, assets or prospects of the Company, except as set forth in the
Registration Statement, General Disclosure Package and Prospectus.

 

(i)          Intentionally deleted.

 

(j)          Additional Certificates. The Company shall have furnished to MDB
such certificates (including a Secretary’s Certificate), in addition to those
specifically mentioned herein, as MDB may have reasonably requested as to the
accuracy and completeness at the Closing Date of any statement in the
Registration Statement, General Disclosure Package and Prospectus, as to the
accuracy at the Closing Date of the representations and warranties of the
Company herein, as to the performance by the Company of its obligations
hereunder, or as to the fulfillment of the conditions concurrent and precedent
to the obligations hereunder of MDB. MDB may, in its sole discretion, waive
compliance with any conditions to the obligations of MDB under this Agreement.

 

(k)          Listing of Common Stock. NASDAQ has received the notice of issuance
of the Securities and as of the Closing Date NASDAQ has not raised any objection
to the Rights Offering or the offering, issuance and sale of the Units in the
Rights Offering or the Agent Units by the Company, and the Common Stock is
admitted for listing on NASDAQ.

 



23

 

 

12.          Indemnification and Contribution.

 



(a)          The Company will indemnify and hold harmless the MDB, as Dealer
Manager and Placement Agent, and each of its respective, affiliates, partners,
members, directors, officers, managers, employees and agents and each person, if
any, who controls MDB within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “MDB Indemnified Parties”),
from and against any and all losses, claims, liabilities, expenses and damages
(including any and all investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted), to which they, or any of them, may
become subject under the Securities Act, the Exchange Act or other federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, liabilities, expenses or damages arise out of or are based on
(A) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, any Preliminary Prospectus, General
Disclosure Package, Permitted Issuer Free Writing Prospectus, the Prospectus or
any amendment or supplement thereto, or any “issuer information” filed or
required to be filed pursuant to Rule 433(d) under the Securities Act, or (B)
the omission or alleged omission to state in such document a material fact
required to be stated in it or necessary to make the statements in it not
misleading in the light of the circumstances in which they were made, or arise
out of or are based in whole or in part, on any inaccuracy in the
representations and warranties of the Company contained herein, or any failure
of the Company to perform its obligations hereunder or under law in connection
with the transactions contemplated hereby; provided, however, that the Company
will not be liable to the extent that such loss, claim, liability, expense or
damage arises from the sale of the Securities in the public offering to any
person by MDB and is based on an untrue statement or omission or alleged untrue
statement or omission made in reliance on and in conformity with information
relating to MDB furnished in writing to the Company by or on behalf of MDB,
expressly for inclusion in the Registration Statement, any Preliminary
Prospectus, General Disclosure Package, the Prospectus, or any Permitted Issuer
Free Writing Prospectus. The Company acknowledges that the MDB Information
constitutes the only information furnished in writing to the Company by or on
behalf of MDB, expressly for inclusion in the Registration Statement, any
Preliminary Prospectus, General Disclosure Package or Prospectus, or any
Permitted Issuer Free Writing Prospectus. This indemnity agreement will be in
addition to any liability that the Company might otherwise have.

 

(b)          MDB will indemnify and hold harmless the Company, each director of
the Company, each officer of the Company who signs the Registration Statement,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Company Indemnified Parties”), to the same extent as the
foregoing indemnity from the Company to MDB, as set forth in Section 12(a), but
only insofar as losses, claims, liabilities, expenses or damages arise out of or
are based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with MDB Information, provided
expressly for use in the Registration Statement, any Preliminary Prospectus,
General Disclosure Package, the Prospectus, or any Permitted Issuer Free Writing
Prospectus. The Company acknowledges that the MDB Information in the Prospectus
constitutes the only information relating to MDB furnished in writing to the
Company by or on behalf of MDB. This indemnity will be in addition to any
liability that MDB might otherwise have.

 

24

 

 

(c)          Any party that proposes to assert the right to be indemnified under
this Section 12 shall, promptly after receipt of notice of commencement of any
action against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 12, notify each such
indemnifying party in writing of the commencement of such action, enclosing with
such notice a copy of all papers served, but the omission so to notify such
indemnifying party will not relieve it from any liability that it may have to
any indemnified party under the foregoing provisions of this Section 12 unless,
and only to the extent that, such omission results in the loss of substantive
rights or defenses by the indemnifying party. If any such action is brought
against any indemnified party and it notifies the indemnifying party of its
commencement, the indemnifying party will be entitled to participate in and, to
the extent that it elects by delivering written notice to the indemnified party
promptly after receiving notice of the commencement of the action from the
indemnified party to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense, the indemnifying
party will not be liable to the indemnified party for any legal or other
expenses except as provided below and except for the reasonable costs of
investigation incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party, unless (i) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(ii) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (iii) a conflict or potential conflict exists (based on advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (iv) the
indemnifying party has not in fact employed counsel reasonably satisfactory to
the indemnified party to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party. It is understood that the indemnifying
party shall not, in connection with any proceeding or related proceedings in the
same jurisdiction, be liable for the reasonable fees, disbursements and other
charges of more than one separate firm admitted to practice in such jurisdiction
at any one time for all such indemnified party or parties. Subject to Section
12(f) hereof, all such fees, disbursements and other charges will be reimbursed
by the indemnifying party promptly as they are incurred. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act by
or on behalf of an indemnified party. An indemnifying party will not be liable
for any settlement of any action or claim effected without its written consent
(which consent will not be unreasonably withheld or delayed).

 

25

 

 

(d)          If the indemnification provided for in this Section 12 is
applicable in accordance with its terms but for any reason is held to be
unavailable to or insufficient to hold harmless an indemnified party under
paragraphs (a), (b) and (c) of this Section 12 in respect of any losses, claims,
liabilities, expenses and damages referred to therein, then the indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than MDB, such as
persons who control the Company within the meaning of the Securities Act,
officers of the Company who signed the Registration Statement and directors of
the Company, who also may be liable for contribution) by such indemnified party
as a result of such losses, claims, liabilities, expenses and damages in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company, on the one hand, and MDB, on the other hand. The relative benefits
received by the Company, on the one hand, and MDB, on the other hand, shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total
commissions received by MDB, in each case as set forth in the table on the cover
page of the Prospectus or otherwise disclosed in the Prospectus. If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and MDB, on the other hand, with respect to the statements or omissions that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or MDB, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and MDB agree that it would not be just and equitable if
contributions pursuant to this Section 12(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss claim, liability, expense or
damage, or action in respect thereof, referred to above in this Section 12(d)
shall be deemed to include, for purposes of this Section 12(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 12(d), MDB shall not be required to contribute any
amount in excess of the commission received by it pursuant to this Agreement. No
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 12(d), any person who controls a party to this Agreement within the
meaning of the Securities Act will have the same rights to contribution as that
party, and each officer of the Company who signed the Registration Statement
will have the same rights to contribution as the Company, subject in each case
to the provisions hereof. Any party entitled to contribution, promptly after
receipt of notice of commencement of any action against any such party in
respect of which a claim for contribution may be made under this Section 12(d),
will notify any such party or parties from whom contribution may be sought, but
the omission so to notify will not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 12(d). No party will be liable for contribution with respect to any
action or claim settled without its written consent (which consent will not be
unreasonably withheld).

 

26

 

 

(e)          The indemnity and contribution agreements contained in this Section
12 and the representations and warranties of the Company contained in this
Agreement shall remain operative and in full force and effect regardless of (i)
any investigation made by or on behalf of MDB, (ii) acceptance of any of the
Shares and payment therefor, or (iii) any termination of this Agreement.

 

(f)          In addition to its other obligations under Section 12(a) of this
Agreement, the Company hereby agrees to reimburse MDB on a monthly basis for all
reasonable legal and other expenses incurred in connection with investigating or
defending any claim, action, investigation, inquiry or other proceeding arising
out of or based upon, in whole or in part, any statement or omission or alleged
statement or omission, or any inaccuracy in the representations and warranties
of the Company contained herein or failure of the Company to perform its
obligations hereunder or under law, all as described in Section 12(a),
notwithstanding the absence of a judicial determination as to the propriety and
enforceability of the obligations under this Section 12(f) and the possibility
that such payment might later be held to be improper; provided, however, that,
to the extent any such payment is ultimately held to be improper, the persons
receiving such payments shall promptly refund them.

 

13.         Survival of Certain Representations and Obligations. The respective
indemnities, contribution agreements, agreements, representations, warranties
and other statements of the Company or its officers and of MDB set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation, or statement as to the results thereof, made by or on
behalf of MDB, the Company or any of their respective officers or directors or
any controlling person, and will survive delivery of and payment for the
Securities or any termination of this Agreement. If the sale and issuance of the
Securities by the Company hereunder are not consummated for any reason, the
Company will promptly reimburse MDB for all out of pocket expenses reasonably
incurred in connection with the offering of the Securities in accordance with
Section 10 hereof, and the respective obligations of the Company and MDB
pursuant to Section 12 hereof shall remain in effect. In addition, if any
Securities have been sold pursuant to the terms of this Agreement, the
representations and warranties in Section 8 hereof and all obligations under
Sections 9 and 11 hereof shall also remain in effect.

 

14.         Notices. All communications hereunder will be in writing and, if
sent to MDB, will be mailed, delivered or telegraphed and confirmed to MDB
Capital Group, LLC, 2425 Cedar Springs Road, Dallas, Texas 75201, or, if sent to
the Company, will be mailed, delivered or telegraphed and confirmed to it at
12870 Interurban Avenue South, Seattle, Washington 98168.

 

27

 

 

15.         Successors. This Agreement will inure to the benefit of and be
binding upon parties hereto and their respective successors, assigns and the
officers and directors and controlling persons referred to in Section 12, and no
other person will have any right or obligation hereunder. This Agreement shall
also inure to the benefit of MDB and its successors and assigns, which shall be
third party beneficiaries hereof. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person, other than the
persons mentioned in the preceding sentences, any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of each of the MDB Indemnified Parties and the
indemnities of MDB shall be for the benefit of the Company Indemnified Parties

 

16.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

 

17.         Termination of this Agreement. The obligations of MDB under this
Agreement may be terminated by MDB at any time on or prior to the Closing Date
by notice to the Company from MDB, without liability on its part to the Company
if, in their respective sole judgment, (i) trading in any of the equity
securities of the Company shall have been suspended or limited by the Commission
or by NASDAQ, (ii) trading in securities generally on the New York Stock
Exchange or NASDAQ shall have been suspended or limited or minimum or maximum
prices shall have been generally established on such exchange, or additional
material governmental restrictions, not in force on the date of this Agreement,
shall have been imposed upon trading in securities generally by such exchange,
by order of the Commission or any court or other governmental authority, or by
NASDAQ, (iii) a general banking moratorium shall have been declared by either
federal or New York State authorities or any material disruption of the
securities settlement or clearance services in the United States shall have
occurred, or (iv) any material adverse change in the financial or securities
markets in the United States or in political, financial or economic conditions
in the United States, any outbreak or escalation of hostilities involving the
United States, a declaration of a national emergency or war by the United
States, or other calamity or crisis, either within or outside the United States,
shall have occurred, the effect of which is such as to make it, in the sole
judgment of MDB, impracticable or inadvisable to proceed with completion of the
offering of the Securities on the terms and in the manner contemplated in the
Registration Statement, any Preliminary Prospectus, General Disclosure Package
and the Prospectus. In addition, the obligations of MDB hereunder may be
terminated by MDB in the absolute discretion of MDB by notice given to the
Company prior to delivery of and payment for the Units, if, prior to that time,
any of the events described in Sections 6(e) and (f) have occurred.

 

28

 

 

18.         Absence of Fiduciary Relationship. Notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by MDB, the
Company acknowledges and agrees that (i) the services and purchase and sale of
the Securities pursuant to this Agreement (including the determination of the
terms of the offering of the Securities) is an arm’s-length commercial
transaction between the Company and MDB, as the case may be (ii) MDB has not
assumed any advisory or fiduciary responsibility in favor of the Company with
respect to the transactions and offerings contemplated hereby or the process
leading thereto (irrespective of whether MDB has advised or is currently
advising the Company on other matters) or any other obligation to the Company
except the obligations expressly set forth in this Agreement, (iii) MDB and its
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and have no obligation
to disclose or account to the Company for any of such differing interests, and
(iv) the Company has consulted its own legal, tax, accounting and financial
advisors to the extent it deemed appropriate.  The Company hereby agrees that it
will not claim that MDB has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.

 

19.         Prior Agreements. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and MDB, with
respect to the subject matter of the offering contemplated by this Agreement,
except for any provisions that specifically are intended to survive of any prior
agreements.

 

20.         Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

21.         Governing Law. This Agreement shall be deemed to have been made and
delivered in the City of Seattle and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of Washington. The Company (1) agrees that any legal suit,
action or proceeding arising out of or relating to this Agreement shall be
instituted exclusively in the Superior Court of the State of Washington, County
of King or in the United States District Court for the District of Western
Washington, (2) waives any objection to the venue of any such suit, action or
proceeding and the right to assert that such forum is not a convenient forum,
and (3) irrevocably consents to the jurisdiction of the Superior Court of the
State of , County of King, and the United States District Court for the District
of Western Washington in any such suit, action or proceeding. The Company
further agrees to accept and acknowledge service of any and all process which
may be served in any such suit, action or proceeding in the Superior Court of
the State of Washington, County of King, or in the United States District Court
for the District of Western Washington and agrees that service of process upon
it mailed by certified mail to its address shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding. The
Company agrees that the prevailing party(ies) in any such action shall be
entitled to recover from the other party(ies) all of its reasonable attorneys’
fees and expenses relating to such action or proceeding and/or incurred in
connection with the preparation therefore.

 

[The remainder of this page is intentionally left blank.]

 

29

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and MDB, kindly sign one of the counterparts hereof,
whereupon it will become a binding agreement between the Company and MDB in
accordance with its terms. 

 

  Very truly yours,       CLEARSIGN COMBUSTION CORPORATION         By: /s/
Stephen E. Pirnat     Name:  Stephen E. Pirnat     Title:    Chief Executive
Officer

 

Signature Page to Dealer Manager/Placement Agent Agreement

 

 

 

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

  MDB CAPITAL GROUP, LLC
as Dealer Manager and as Placement Agent         By: /s/ Anthony DiGiandomenico
    Name: Anthony DiGiandomenico     Title: Authorized Signatory – Head
of    Investment Banking

 

Signature Page to Dealer Manager/Placement Agent Agreement

 

 

 

 

SCHEDULE I

 

Issuer Free Writing Prospectus:

 

Additional Documents included in the General Disclosure Package:

 

Permitted Issuer Free Writing Prospectus:

 

 

 

 

 

